Citation Nr: 0637787	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  In December 2004, 
the Board remanded for further development. 


FINDING OF FACT

The veteran's lumbosacral strain is manifested by no more 
than moderate limitation of motion (flexion to 45 degrees) 
and neither ankylosis nor incapacitating episodes.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.6, 4.7, 4.40, 4.45, 4.71a, DC 5003, 5292, 5293, 5295, 
(2002), 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2003 and 
December  2004.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  He was also notified 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA examination reports.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claim has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The VA General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

a. Prior rating criteria

The veteran's spine disability includes degenerative disc 
disease and degenerative arthritis of the lumbar spine.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (2002).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V. (Although this designation of normal range of motion 
was included as part of the revised rating criteria, it is 
used here for guidance purposes).

Prior to September 26, 2003, a 20 percent rating is assigned 
for "moderate" limitation of motion of the lumbar spine and a 
40 percent rating is assigned for "severe" limitation of the 
lumbar spine.  38 C.F.R. § 4.72, DC 5292 (2002).  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6. 

VA afforded the veteran an examination in February 2002; the 
report noted flexion was to 45 degrees and extension was to 
10 degrees.  A January 2005 VA examination report noted 
flexion was 45 degrees, 20 degrees of right and left bending, 
0 degrees extension, and 0 degrees of right and left 
rotation.  Such mobility constitutes no more than 
"moderate" limitation of motion to warrant the current 20 
percent evaluation.    

A rating of 40 percent was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  The 
January 2005 VA examination report noted that there were no 
flare ups and no incapacitating episodes.  Therefore, a 
higher rating under this code is not warranted.

A 40 percent rating under the prior criteria for lumbosacral 
strain contemplated severe listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  The February 
2002 VA examination report noted positive straight leg 
raising test bilaterally at 60 degrees.  The January 2005 VA 
examination report noted that the veteran had a negative 
straight leg raising test bilaterally, paralumbar spasm to a 
mild degree, good gluteal tone, and no weakness or 
incoordination.  Additionally, the report noted that the 
veteran did not have scoliosis.  However, the evidence has 
not shown that the requirements of the 40 percent rating 
criteria set forth above have been met or nearly 
approximated.  A higher rating under this code is 
unwarranted.

Higher ratings under the prior rating criteria of DC 5286, 
5287, 5288, and 5289 are not warranted because no evidence 
has been presented of ankylosis of the lumbar spine, as 
indicated by the January 2005 examination report.  38 C.F.R. 
§ 4.71a, DC 5286, 5287, 5288, 5289 (2002).  Similarly, a 
higher rating under prior DC 5285 is not warranted because 
there is no evidence of residuals of fracture of vertebra as 
noted in the January 2005 report.  38 C.F.R. § 4.71a, DC 5285 
(2002).

b. Revised rating criteria

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243.

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 40 percent 
rating is available for forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  As indicated above, the January 
2005 VA examination report noted flexion was 45 degrees and 
also noted that the absence of ankylosis.  Therefore, a 
higher rating under this code is not warranted.     

As to the "incapacitating episodes" track, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, DC 5243. 

A 40 percent rating is assigned when the total duration of 
incapacitating episodes is at least four weeks but less than 
six weeks during the previous 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  Here, there is no evidence of incapacitating 
episodes.  Therefore, a higher rating for "incapacitating 
episodes" is not warranted.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  In this case, there is no 
evidence of any neurological abnormalities; the January 2005 
VA examination report noted that there was no radiation of 
pain, bowel, or bladder problems.  Accordingly, a separate 
evaluation for neurological abnormalities is not warranted.     

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45 provide 
for consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

Although the veteran has complained of low back pain, he has 
displayed significant range of motion of the lumbosacral 
spine.  The 20 percent rating assigned in this decision 
(which contemplates limitation of motion) adequately 
compensates for any potential functional loss due to pain on 
use or during flare ups, or due to weakness, fatigability, or 
incoordination.  While the January 2005 VA examination noted 
that repeated motion caused an increase in pain and decrease 
in range of motion to about 10 degrees, it also noted that 
there was no weakness or incoordination.  Additional 
compensation under 38 C.F.R. §§ 4.40, 4.45 is simply not 
warranted.

Finally, there is no evidence that the veteran has been 
hospitalized due to his spine disability.  While the January 
2005 examination report noted that the veteran has not worked 
since his discharge from service, there is no indication that 
his spine  disability has prevented him from working.  In any 
case, the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for his disability is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of lumbosacral strain is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


